           Case 8:19-cv-00818-GJH Document 7-1 Filed 04/18/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LAURA H.G. O’SULLIVAN, et al.,                    )
                                                  )
                Plaintiffs,                       )
                                                  )
v.                                                )   CIVIL NO. 8:19-cv-00818-GJH
                                                  )
GEORGIA DIAMOND., et al.                          )
                                                  )
                Defendant(s).                     )
                                                  )


                                          ORDER

          THE COURT, having considered Plaintiffs’ Motion to Remand and any response

thereto, it is now hereby

          ORDERED that Plaintiffs’ Motion to Remand be, and hereby is, GRANTED; and it is

further

          ORDERED that this matter be, and hereby is, REMANDED to the Circuit Court for

Montgomery County, Maryland, the Court having found no basis for federal jurisdiction.

                                    ________________________________________
                                    JUDGE
cc:

Erin M. Shaffer, Esq.
McCabe, Weisberg & Conway, LLC
312 Marshall Avenue
Laurel, MD 20707

Thomas Kerns McKnight, Esq.
1901 Wyoming Avenue
Suite 33
Washington D.C. 20009



                                     END OF ORDER

2012-25557
